Title: To John Adams from Sylvanus Bourne, 17 January 1790
From: Bourne, Sylvanus
To: Adams, John


Respected & D Sir—
Boston, Jany. 17th 1790—

I am pleased to find that the President in his late Speech to both Houses of the American Parliament has specifically called their attention to Foreign Affairs and to those necessary provisions, preliminary to his nomination in that Department.
The rising Consequence of this Country in the scale of Nations will doubtless be a subject of much political & commercial speculation in the European World—while I conceive that our own interest & more especially the product of our Revenue is intimately connected with the extension of our Commerce & having our intercourse with other Powers secured by explicit treaty or Contract & no longer subject to the uncertain tenure of legislative decrees—to affect these & other valuable purposes—deputations in the Diplomatic & Commercial lines will probably soon take place—A Secretaryship in the former, or a Consulate in the latter are Objects which I trust a not unworthy Ambition still prompts me to indulge the hope of obtaining & in prosecution of which I expect to be shortly at New york.
I have just finished the second reading of those Volls. Of your defence of the American Constitution which you politely gave me at Mr. Jay’s and I’ll assure you Dr Sir I am delighted with the generous sentiments they contain in favr. of the happiness of mankind—While my mind has been illumined & informed in the best means by which that Happiness is to obtained & secured under a free & equal administration—Every avenue to the human Heart is there fully explored, the true direction of the political magnet discovered, and the great Arcana in the Science of Government which has puzzled Philosophers & Statesmen of old are there completely developed—And the mode of reducing its principles to practice so as best to subserve the interests of human natures is rendered clear and intelligible—
Pardon my interruption of your time thus far—while with the Compliments of the Season you will please to tender my best Respects to your good Lady.  Mr & Mrs. Smith &c believing me / With Unequivocal Esteem / & Respect / Your Obedt & Obliged / Servant
Silva. Bourne